Citation Nr: 1116069	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-50 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), rated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 2000 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.




FINDING OF FACT

PTSD is manifested by hypervigilance, irritability, poor impulse control, difficulty sleeping, social withdrawal, avoidance and exaggerated startle reflex. 


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in January 2007.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded an appropriate and adequate VA examination.  The examination reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.



Factual Summary

In January 2006, an examination revealed that the appellant was alert, ambulatory and not in distress.  There were no signs of personal neglect, she was oriented times three and able to sustain conversation without any signs of psychosis.  Affect was mildly constricted with underlying dysphoric mood.  She had limited insight and fair judgment with fair impulse control.  She denied suicidal or homicidal ideation and was neither delusional nor paranoid.  Rule out PTSD, anxiety disorder and panic disorder were diagnosed, and a GAF score of 60 was assigned.  

The appellant stated in January 2007 that all the experiences in Iraq made her a very stressful person.  She stated that she could not be in social situations and that she had anxiety attacks even when she took her medication.  She also stated that she was short tempered with people and traffic, and that she had a hard time talking about her deployment to Iraq.  

In June 2007, the appellant reported that with her medication she was doing alright and that it helped control disturbing symptoms.  She felt some pressure at work but kept herself busy, and reported that she recently had been feeling angry and irritable.  She had a short fused, road rage and been drinking.  Anxiety disorder, panic disorder and PTSD were diagnosed.  A GAF score of 55 was assigned.  

The appellant stated in June 2007 that she after her traumatic experiences in service to include seeing dead men she was sick to her stomach and very scared.  She related that she still had nightmares about the events in service and that she is always "jumpy."  She had a hard time sleeping, and had panic attacks and shortness of breath.  Serious social disorder behaviors were noted.  The appellant stated that she did not socialize, avoided family functions and had serious anger issues.  She reported that her PTSD led her to a recent break up in her primary relationship.  She related that she never had any problems but now she was very uncomfortable being around people, had anger issues and road rage.  She expressed a feeling that her life was over and that she was useless.  Alcohol abuse was a factor to make her feel better she stated, and that when she gets violent she breaks objects.  She expressed that she wanted to hurt herself and others, and had suicidal thoughts.  

In a June 2007 PTSD questionnaire, the appellant reported daily memories, flashbacks, and nightmares and dreams occurring often.  She reported that she shut out the world everyday and that she avoided social gatherings, stuttered, had panic attacks, violent thoughts and was short tempered.  She stated that she did not want affection from loved ones and was not sexually active.  She avoided group event such as concerts and certain smells brought back bad memories.  She expressed a feeling of uselessness and life being over.  She related that family time and traveling used to be important to her before combat service but seemed less important now.  She thought about hurting people everyday once and more.  According to the appellant, she did not go out at all, did not talk much to anyone, and did not celebrate holidays like she used to because of panic attacks.  

In August 2007, the appellant stated that PTSD had ruined her life and changed her as a person forever.  

The appellant was afforded a VA compensation and pension examination in August 2008.  During this examination, she denied previous suicide attempts but conceded to occasional fleeting suicidal thoughts.  She denied acute suicidal ideations.  She endorsed PTSD symptoms of intrusive recollections, recurrent nightmares, flashbacks, and intense psychological distress.  She reported panic attacks when around crowds of people.  She avoided crowds of people and thoughts of war.  She denied the inability to recall important aspect of trauma but related having markedly diminished interests or participation in significant activities.  Hypervigilance, irritability, poor impulse control, difficulty sleeping and exaggerated startle reflex were noted.  She denied auditory or visual hallucinations but commented that she felt somewhat paranoid.  Ritualistic behaviors were noted in regards to checking locks.  She related having crying spells and problems with memory but that such was getting better.  

The appellant reported working 40 plus hours weekly.  She described her job as good.  She worked alone and related that she had only held one job since separation.  The appellant reported issues with attendance at work.  She related that she was able to work as long as it was a "1-2 people job" and not shoulder to shoulder with people.  She reported having four to five friends.  She talked with them on the phone but did not "hangout."  The appellant stated that she consumed alcohol at least moderately heavily since her time in service.  

Examination revealed she was casually attired and without inappropriate behavior.  Speech was normal rate and rhythm, and she was without impairment of thought process or communication.  She denied suicidal or homicidal ideations but stated that she would like to hit people.  She was oriented times four.  PTSD associated with anxiety, panic attacks, depression and alcohol abuse/dependence was diagnosed.  A GAF score of 50 was assigned.  The examiner stated that the extent of the appellant's social and occupational impairment was reflected in the GAF score.  

In May 2009, the appellant stated that her condition had worsened and that her medication was increased.  She related having panic attacks, sweats, nightmares, and hallucinations.  She expressed that she did not want to leave her house.  She stated that her memory was very bad and such affected her relationships and job.  

In July 2008 and May 2009, the appellant reported that with her medication she was doing alright and that it helped control disturbing symptoms.  She felt some pressure at work but kept herself busy, and reported that she recently had been feeling angry, irritable, short fused, road rage and been drinking.  Anxiety disorder, panic disorder and PTSD were diagnosed.  A GAF score of 55 was assigned.  

The appellant stated in December 2009 that her memory was so bad that she had to try and write notes to remember things.  She stated that her anger and panic control were out of bounds.  She related that she could not concentrate on things very well and got overwhelmed very easy.  

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Analysis

The appellant has appealed the denial of the assignment of a 30 percent evaluation for PTSD.  The current rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Based on the evidence presented, the Board finds that an evaluation of 50 percent disabling for PTSD is warranted.  We find that the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating than that contemplated by a 30 percent rating under Diagnostic Code 9411.  A majority of the type of criteria contemplated for a 50 percent rating under Code 9411 have been demonstrated.  

In this regard, PTSD symptoms of anxiety, irritability, sleep disturbance, panic attacks and nightmares are shown by the record.  The evidence further shows memory loss, anger and concentration problems, social withdrawal, avoidance of crowds, and feelings of worthlessness.  Although she denied previous suicide attempts, she conceded to occasional fleeting suicidal thoughts and reported that she would like to hit people.  She has violent outbursts which result in things breaking and thoughts of hurting others and herself.  Ritualistic behavior in regards to checking her locks is shown by the record.  Her PTSD has also been found to be associated with anxiety, panic attacks and depression.  

We note that the appellant is employed but works alone.  She has reported attendance problems at work as she does not want to show up for work or leaves work early.  She expressed that she did not want to leave her house and related having markedly diminished interests or participation in significant activities.  The appellant avoids family functions and has poor impulse control.  Her PTSD has also caused the dissolution of her primary relationship.  The findings above are more characteristic of a disability picture that is contemplated by a 50 percent rating.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF scores were 50, 55 and 60.  A GAF score of 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  In the view of the Board, the GAF scores are consistent with the appellant's PTSD symptomatology and the assignment of a 50 percent rating.  

However, we find that an evaluation higher than 50 percent disabling is not warranted.  Here, we find that the appellant had been competent and credible when reporting her symptoms.  Although the appellant has reported working alone and problems with attendance at work, she nevertheless reported full time employment and described her job as good.  Furthermore, the appellant has several friends that she talks to on the phone despite not socializing.  Although there were some reports of memory loss and problems with concentration, examination in August 2008 showed she was without impairment of thought process, speech was coherent and she was oriented to person, place and time.  She was only shown to be with limited insight in January 2006.  However, examinations thereafter revealed she was without impairment of thought process or communication.  Moreover, examination in August 2008 revealed she was casually attired and without inappropriate behavior.  

We acknowledge that she has reported hallucinations.  However, the hallucinations were not noted to be persistent.  Furthermore, the appellant has not provided much detail when discussing her hallucinations.  She merely made a single notation of them.  She also expressed a wanting to hit others and stated that she thought about hurting people everyday once or more.  Although we acknowledge her thoughts of hurting herself and/or others, there is no showing of persistent danger of hurting self or others.  Thus, the above does not justify an evaluation of 70 percent disabling.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with reduced reliability and productivity.  However, the manifestations, even when accepted as credible, do not establish impairment with deficiencies in most areas.  She works full time and there is no evidence of interference with routine activities.  She retains the ability to function independently and maintain hygiene.  Clearly, she has friends establishing that she can maintain effective relationships.  Although there is impaired impulse control such findings do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan, supra, 16 Vet. App. 436.

In sum, the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more.  

Extraschedular Consideration

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for her disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

A 50 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


